UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM6-K REPORT OF FOREIGN PRIVATE ISSUER PURSUANT TO RULE 13a-16 OR 15d-16 UNDER THE SECURITIES EXCHANGE ACT OF 1934 For the month of: February 2015 Commission file number: 001-35920 MAZOR ROBOTICS LTD. (Translation of registrant's name into English) PO Box 3104, 7 HaEshel St. Caesarea Industrial Park South 3088900, Israel (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F. Form 20-F SForm 40-F £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): £ Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): £ CONTENTS This report on Form 6-K of the registrant consists of the following documents, whichare attached hereto and incorporated by reference herein. Exhibit Press release issued by the registrant on February 4, 2015 announcing the promotion of Sandra Adzic to Vice President of International Sales. Press release issued by the registrant on February 5, 2015 announcing the registrant to report fourth quarter and full year 2014 financial results on February 18, 2015. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. MAZOR ROBOTICS LTD. (Registrant) By: /s/Ori Hadomi Name: Ori Hadomi Title: Chief Executive Officer Date: February 5, 2015
